Citation Nr: 0837556	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  00-09 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a musculoskeletal 
disability, to include as secondary to chemical exposure.

2.  Entitlement to service connection for vision problems, to 
include as secondary to chemical exposure.

3.  Entitlement to service connection for ear, nose and 
throat disabilities, to include as secondary to chemical 
exposure.

4.  Entitlement to service connection for a genitourinary 
disability, to include as secondary to chemical exposure.

5.  Entitlement to an evaluation in excess of 30 percent for 
dermatitis, prior to August 30, 2002.

6.  Entitlement to an evaluation in excess of 60 percent for 
dermatitis, from August 30, 2002.

7.  Entitlement to an initial evaluation in excess of 20 
percent for a right shoulder disability.

8.  Entitlement to an effective date for an award of service 
connection for a right shoulder disability prior to May 13, 
2002.

9.  Entitlement to an effective date for an award of a 
clothing allowance prior to August 1, 2002.

10.  Entitlement to service connection for ganglia of both 
wrists, bilateral elbow problems, bilateral arm problems, 
cervical spine condition, left shoulder calcific tendonitis, 
bilateral wrist and hand arthritis, and problems with gums 
and tongue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in November 1997, the RO confirmed 
and continued the noncompensable evaluation then in effect 
for dermatitis.  By rating action dated in April 2000, the RO 
denied the veteran's claim for service connection for sore 
muscles; ear, nose and throat problems; vision problems; and 
a genitourinary disability, all to include as due to chemical 
exposure.  A March 2002 decision of a hearing officer 
increased the rating assigned to the veteran's service-
connected skin disability to 10 percent, effective February 
1998.  Based on the receipt of additional evidence, the RO, 
by rating decision dated in March 2003, assigned a 30 percent 
evaluation for dermatitis, effective June 1997.  The veteran 
has continued to disagree with the assigned rating.

In an undated letter, the RO informed the veteran that his 
claim for the annual clothing allowance payment (ACAP) had 
been approved.  He was notified that it had been determined 
that his compensable service-connected skin disability caused 
him to use an ointment that tended to wear out, tear or cause 
irreparable damage to his clothing.  The letter advised that 
he was entitled to receive the ACAP as of August 1, 2002.  

By rating action dated in March 2005, the RO granted service 
connection for a right shoulder disability, and assigned a 20 
percent evaluation for it, effective May 2002.  The veteran 
has disagreed with both the effective date of the award and 
the rating assigned for his right shoulder disability.  

Based on the receipt of additional evidence, the RO, in an 
August 2006 rating action, assigned a 60 percent evaluation 
for dermatitis, effective October 2005.  An October 2007 
rating decision assigned August 30, 2002, as the effective 
date for the 60 percent evaluation for the veteran's skin 
condition.

In addition, the October 2007 rating decision denied service 
connection for ganglia of both wrists, disabilities of both 
elbows, both arms, the cervical spine, the left shoulder and 
the gums and tongue, as well as arthritis of both wrists and 
hands.  The veteran has filed a notice of disagreement with 
the denial of those issues, although it does not appear that 
a statement of the case has been issued.

The Board notes that the supplemental statement of the case 
issued in July 2004 addressed, in part, the issue of service 
connection for a psychiatric disability.  By rating action 
dated in March 2006, the RO granted service connection for 
adjustment disorder with depressed mood.  Accordingly, this 
decision is limited to the issues set forth above.  

The Board also points out that the veteran was scheduled to 
testify at a hearing before a Veterans Law Judge at the RO in 
January 2008.  He failed to report for that hearing as well 
as another that was scheduled for June 2008 at the Board.  

The issues of service connection for a musculoskeletal 
disability; vision problems; ear, nose and throat 
disabilities; and a genitourinary disability, all to include 
as secondary to chemical exposure are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  In 
addition, the claims of service connection for ganglia of 
both wrists, bilateral elbow problems, bilateral arm 
problems, cervical spine condition, left shoulder calcific 
tendonitis, bilateral wrist and hand arthritis, and problems 
with gums and tongue are also REMANDED for clarification as 
to whether a statement of the case has been issued and if 
not, for issuance of such.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's skin disability 
was manifested by erythematous macules, but was not 
productive of more than extensive lesions or marked 
disfigurement.  

2.  Since August 30, 2002, the veteran's dermatitis involved 
more than 40 percent of his body, but did not involve 
disfigurement of the head, face or neck. 

3.  The veteran has limitation of motion of the right 
shoulder with pain on all movements.  

4.  The veteran's initial claim for service connection for a 
right shoulder disability was received on May 13, 2002.

5.  The veteran was granted service connection for dermatitis 
in a November 1997 rating decision.

6.  The veteran filed his application for annual clothing 
allowance based on his service-connected dermatitis in August 
2002 and was granted an annual clothing allowance effective 
August 1, 2002.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
dermatitis, prior to August 30, 2002, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (as in effect prior to August 30, 2002).

2.  The criteria for a rating in excess of 60 percent for 
dermatitis, from August 30, 2002, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2007).

3.  The criteria for an initial evaluation of 30 percent for 
a right shoulder disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2007).

4.  The criteria for an effective date for an award of 
service connection for a right shoulder disability prior to 
May 13, 2002, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(b)(2) (2007).

5.  The criteria for an effective date earlier than August 1, 
2002, for the award of an annual clothing allowance, are not 
met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a September 2004 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection for a right shoulder disability.  
Regarding his skin condition, the appeal arises from a 
decision issued prior to the enactment of the VCAA; thus, 
there can be no error in timing of the notice.  A March 2005 
letter provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating for dermatitis.  The letters also 
informed the veteran concerning what information and evidence 
must be submitted by the veteran and what information and 
evidence will be obtained by VA.  With respect to the claim 
for an increased rating for dermatitis, the letters informed 
the veteran to submit evidence from medical providers, 
statements from others who could describe their observations 
of his disability level, and his own statements describing 
the symptoms, frequency, severity and additional disablement 
caused by his disabilities.  In addition, a March 2006 letter 
informed the veteran of the necessity of providing medical or 
lay evidence demonstrating a the level of impairment, and the 
effect that the conditions have on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a higher rating.  The March 2006 letter also advised the 
appellant of the evidence needed to establish an effective 
date.  The Board further points out that the statement of the 
case issued in April 2000 and the supplemental statement of 
the case issued in July 2004 included the diagnostic criteria 
for rating his service-connected skin disorder, and the 
December 2006 statement of the case included the diagnostic 
criteria for rating his right shoulder disability.  The case 
was last readjudicated in October 2007.

In any event, the appeal regarding the claim for a higher 
initial rating for the veteran's right shoulder disability 
stems from the initial award of service connection.  As noted 
above, several letters provided VCAA compliant notice on the 
veteran's claim for service connection.  In Dingess, the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b), 73 FR 23353-56 (April 30, 2008).  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records, Social Security Administration records, 
VA examination reports, lay statements, medical articles, and 
the veteran's testimony at a hearing conducted at the RO.

However, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such 
claim is where, as here, there is no dispute as to the facts, 
and the law is dispositive.  Mason v. Principi, 16 Vet. App. 
129.  The Court has held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Thus, with respect to the claims for an earlier 
effective date for an award of the ACAP or for the award of 
service connection for a right shoulder disability, the Board 
concludes that no further action is necessary under the VCAA, 
since all evidence needed to adjudicate these claims is of 
record.

In summary, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been a tremendously 
active participant in the claims process by submitting 
extensively detailed arguments, evidence, and obtaining 
medical opinions in support of the claims.  Thus, the veteran 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Sanders, supra; Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).



Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Increased ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  Similarly, where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Dermatitis 

The Board observes that, while the veteran's claim was 
pending, new rating criteria for evaluating skin disabilities 
became effective.  See 67 Fed. Reg. 49590 (July 31, 2002).  
Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, the Board 
must evaluate the veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations.

A 50 percent evaluation may be assigned for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  A 30 
percent rating may be assigned for exudation or itching 
constant, extensive lesions, or marked disfigurement.  
Diagnostic Code 7806 (as in effect prior to August 30, 2002).

A 60 percent evaluation may be assigned for dermatitis or 
eczema when there is more than 40 percent of exposed areas 
affected or, constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Diagnostic Code 7806 
(Effective August 30, 2002).

The veteran asserts that a rating in excess of 30 percent is 
warranted prior to August 30, 2002, and that a rating higher 
than 60 percent should be assigned from that date.  
The initial question before the Board is whether a higher 
evaluation is warranted for the veteran's skin condition 
prior to August 30, 2002.  

Private medical records disclose that the veteran was seen in 
May 1997 for an itchy back and feet.  It was noted he had 
dermatitis of the feet.  It was reported that he had a rash 
on his arms and legs, and an itching scalp in September 1997.  
There were crops of vesicles on his arms and legs.  Lidex gel 
was prescribed in December 1997.  

The Board notes that when the veteran was examined by the VA 
in September 1997, the only abnormal findings consisted of a 
slightly scaly, erythematous lichenified plaque located 
within the gluteal cleft and minimal scaling on the elbows.  
It was specifically observed that the hands were clear and 
that the rest of the skin area was normal.  

VA outpatient treatment records disclose that the veteran was 
seen in October 1999 for dermatitis on the left upper 
extremity.  An examination revealed 1-2 millimeter 
papulovesicles with excoriation on the right upper extremity, 
and large eczematous patch on the left forearm.  There was a 
1 millimeter follicular prominence on the right lower 
extremity, and a 7x4 slightly irregular macula on the back.  
The assessment was dermatitis, not otherwise specified.  
Emollients and a cream were prescribed.  Two months later, it 
was reported that the veteran saw a private dermatologist who 
had prescribed Prednisone, but the veteran stated he had not 
used it yet.  An examination revealed that the face, neck, 
chest and abdomen were clear.  No blisters were present on 
his back.  There were 2-5 millimeter lesions on each upper 
extremity, and some pigmentation on the toenail of each foot.  
Otherwise, no blisters were found on the veteran's lower 
extremities.  The veteran was again seen in July 2000, and he 
had fading erythematous patches on the left upper extremity.  
There were resolving erythematous macules, some in linear 
arrangement, on the rest of his body.  There were no active 
or new bulla.  The assessment was acute contact dermatitis, 
resolving.  The veteran reported in January 2002 that his 
rash had come back.  An examination disclosed that his neck, 
abdomen and chest were clear.  There were numerous stuck-on 
papules on his back.  These were variegated and irregular 
dark brown maculae.  There were vesicles with underlying 
erythema on the upper extremities.  The right lower extremity 
showed a slightly erythematous patch with fine excoriated 
papules.  The assessment was recurrent contact dermatitis.  
The veteran was to continue using Clobetasol.  

The veteran was again examined by the VA for his skin 
condition in July 2002.  An examination demonstrated multiple 
erythematous patches, several of which were vesicular, and 
many in a linear configuration, on the upper and lower 
extremities and the torso.  The assessment was chronic 
dermatitis, acute and chronic.  

In an October 2002 statement, a private physician related 
that the veteran's skin condition had involved most body 
areas, including the hands, face, trunk and feet.  He added 
that when he saw the veteran in August of that year, the skin 
disorder covered more than 50 percent of his body surface 
area.  

In March 2008, a private physician noted that she had 
reviewed the veteran's medical records from another private 
doctor from September 1997.  She noted that it appeared that 
the dermatitis covered more than 50 percent of his body in 
the summer of 1997 and created a very repugnant condition 
which the veteran claimed isolated him from his friends and 
made him avoid participation in social activities.  She also 
reviewed a list of medications the veteran took from June 
1997 to August 2002 and noted that he took constant or near-
constant systemic therapy such as corticosteroid or other 
immunosuppressive drugs from June 1997 to August 2002.  

While the Board acknowledges that there is some evidence 
supporting the veteran's claim, the fact remains that the 
contemporaneous clinical findings do not support a rating in 
excess of 30 percent prior to August 30, 2002.  In this 
regard, the clinical findings prior to August 2002 noted 
above contradict the assertion by the veteran's private 
physician in March 2008 that the condition was repugnant.  In 
sum, the findings did not demonstrate more than constant 
itching, extensive lesions, or marked disfigurement.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for dermatitis, prior to August 30, 2002.  

The Board notes that a 60 percent evaluation was assigned for 
the veteran's skin condition effective August 30, 2002.  This 
is the effective date of the change in the diagnostic 
criteria.  The Board observes that this is the maximum rating 
that may be assigned under Diagnostic Code 7806.  The record 
does not suggest that the veteran has disfigurement of the 
head, face or neck which, if sufficiently severe, could 
warrant a higher rating under Diagnostic Code 7800.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the veteran's dermatitis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.



B.  Right shoulder 

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a right shoulder 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  Diagnostic Code 
5010 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003 (2007).

A 40 percent evaluation may be assigned for limitation of 
motion of the arm of the major extremity to 25 degrees from 
side.  When the limitation of motion is midway between the 
side and shoulder level or at the shoulder level, a 30 
percent evaluation may be assigned.  When the limitation of 
motion is to the shoulder level, a 20 percent evaluation is 
assignable.  Diagnostic Code 5201.

In April 2002, a private physician reported that he had 
examined the veteran for his right shoulder condition.  It 
was reported that there was no atrophy or deformity.  Active 
forward elevation was to 165 degrees, and active abduction 
was to 165 degrees.  Internal rotation was to T6 bilaterally, 
and external rotation was to 50 degrees, bilaterally.  There 
was negative acromioclavicular joint tenderness.  

On VA examination of the joints in October 2004, it was 
reported that the veteran was right-handed.  An examination 
disclosed objective evidence of painful motion.  Five-
repeated movements of the right shoulder showed no additional 
limitation of motion, but pain was increased by 50 percent 
and there was a mild increase in lack of endurance.  There 
was no increase in fatigue or weakness on repeated use.  The 
examiner commented that the pain had a major functional 
impact. There was no edema, effusion or instability.  There 
was tenderness on the anterior aspect of the right shoulder.  
Forward flexion was from 0-130 degrees; abduction was from 0-
162 degrees; external rotation was from 0-80 degrees; and 
internal rotation was from 0-32 degrees.  The pertinent 
diagnoses were right shoulder trauma with rotator cuff 
tendinitis, impingement syndrome, degenerative arthritis of 
the acromioclavicular joint and mild calcify tendinitis.  The 
examiner opined that repetitive motion resulted in a mild 
increase in the limitation of motion of the right shoulder, 
as well an increase in pain.  

The veteran was again afforded a VA examination of the joints 
in October 2006.  He stated that he had difficulty putting 
his hand over his head and that he was unable to repetitively 
raise his arm.  An examination revealed tenderness in the 
anterior aspect of the acromioclavicular joint.  He had 5/5 
motor strength in all planes.  Forward flexion was from 0-110 
degrees; abduction was from 0-100 degrees; external rotation 
was from 0-45 degrees; and internal rotation was from 0-75 
degrees, with pain throughout all ranges of motion. There was 
no diminution with repetitive testing.   

As noted above, in order to assign a higher rating pursuant 
to Diagnostic Code 5201, the evidence must demonstrate that 
the veteran is only able to raise his arm midway between the 
side and shoulder level.  The VA examinations conducted 
during the course of this claim show that this criterion has 
not been met.  On the examinations, forward flexion of the 
right shoulder was from 0-130 degrees on the October 2004 VA 
examination, and from 0-110 degrees on the more recent 
examination.  Accordingly, there is no basis on which a 
higher rating under the schedular criteria may be based.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

In this regard, the Board finds it significant that both VA 
examinations established that the veteran has pain on motion.  
It must also be observed that at the time of the October 2004 
examination, it was specifically noted that repetitive motion 
produced an increase in the pain by 50 percent, and there is 
conflicting evidence in the examination report as to whether 
the range of motion was further reduced.  The examiner 
commented that had a major functional impact.  Thus, the 
Board finds that the range of motion exhibited on the VA 
examinations, in conjunction with the pain on motion, 
warrants a 30 percent evaluation.  See DeLuca, supra.  There 
is no basis for a higher rating.  In this regard, the 
evidence does not reflect limitation of motion of the arm of 
the major extremity to 25 degrees from side.  

        II.  Earlier effective date for service connection for a 
right shoulder disability 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

The underlying facts are not in dispute.  The veteran 
submitted a claim for service connection for a right shoulder 
disability on May 13, 2002.  Accordingly, when his claim was 
ultimately granted in the March 2005 rating action, that was 
the appropriate effective date to assign, inasmuch as the 
claim was received more than one year following his discharge 
from service.  

The veteran points out that he filed a claim for service 
connection for, among other conditions, sore muscles, in 
September 1997.  Although he asserted in a March 2008 letter 
that he mentioned the right shoulder in documents submitted 
in 1997, a review of the record fails to support this claim.  
In addition, the Board notes that a statement of the case 
addressing his claim for sore muscles was issued in March 
2002, and the veteran submitted a statement responding to it 
in May 2002.  In his statement, the veteran indicated that he 
was appealing the determination with respect to service 
connection for a musculoskeletal condition.  That same month, 
he filed his claim for a right shoulder disability.  In that 
statement, he wrote that he was "requesting service 
connection for my right shoulder, I injured it using a 
bazooka in training."  In light of the fact that his claim 
for service connection for muscle soreness was predicated on 
his exposure to various chemicals in service, it is clear 
that his claim for service connection for a right shoulder 
disability was based on a separate incident and was to be 
distinguished from his claim for service connection for sore 
muscles.  The Board concludes, accordingly, that May 13, 
2002, is the proper effective date for the award of service 
connection for a right shoulder disability, and there is no 
basis for any earlier date.

	III.  Earlier effective date for an award of a clothing 
allowance

The law provides for payment of an annual clothing allowance 
for each veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the VA determines 
tends to wear out or tear the clothing of the veteran, or 
uses medication which a physician has prescribed for a skin 
condition which is due to a service-connected disability and 
the VA determines causes irreparable damage to the veteran's 
outer garments.  38 U.S.C.A. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides in 
pertinent part that a clothing allowance may be granted when 
the following criteria are met:

(1) A medical report discloses that the veteran wears or uses 
certain prosthetic or orthopedic appliances which tend to 
wear or tear clothing (including a wheelchair) because of a 
service-connected disability and such disability is the loss 
or loss of use of a hand or foot; or

(2) The Chief Medical Director or designee certifies that 
because of a service-connected disability a prosthetic or 
orthopedic appliance is worn or used which tends to wear or 
tear the veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability irreparable damage is 
done to the veteran's outer garments.

A veteran who has a service-connected disability is entitled, 
on application therefor, to an annual clothing allowance, 
payable in a lump sum. 38 U.S.C.A. § 1162, 38 C.F.R. § 
3.810(a), (b) (emphasis added).

Application for clothing allowance must be filed within one 
year of the anniversary date for which entitlement is 
initially established; otherwise, the application is 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is made 
within one year of such date; the one year period for filing 
application includes the anniversary date and terminates on 
July 31 of the following year.  38 C.F.R. § 3.810(c)(1).  
Nonetheless, where the initial determination of service 
connection for the qualifying disability is made subsequent 
to an anniversary date for which entitlement is established, 
the application for clothing allowance may be filed within 
one year from the date of notification of the veteran of such 
determination.  38 C.F.R. § 3.810(c)(2).

Solely based upon the application of law, the veteran's claim 
for an effective date earlier than August 1, 2002, for the 
grant of annual clothing allowance must be denied.  The grant 
of clothing allowance is not discretionary, but rather rests 
on mechanical application of the criteria in the regulations 
(a qualifying prosthetic device, endorsement from the VAMC 
Medical Director that the device is worn consequent to a 
service-connected disability, and timely filing of the claim 
within one year of notification of service connection for the 
disability).  The veteran was granted service connection for 
dermatitis in a November 1962 rating decision.  The veteran 
filed his application for annual clothing allowance due to 
dermatitis in August 2002, and was granted an annual clothing 
allowance effective August 1, 2002.

In this case, the appellant did not submit a timely 
application following the initial grant of service connection 
for dermatitis, and the clothing allowance was approved 
effective the year that the application was received in 
accordance with the regulations.  On his application for the 
ACAP, the veteran reported that he took Clobetasol, and 
several ointments.  Thus, it is clear that his claim was 
predicated on his dermatitis, and not another service-
connected disability.  Essentially, the veteran argues that 
he should be entitled to an earlier effective date for the 
clothing allowance because the compensable evaluation for 
dermatitis was made retroactive to the date of the inception 
of the award.  There is no requirement, however, that a 
veteran have a compensable rating in order to apply for a 
clothing allowance.  The regulation specifically provides 
that a veteran is entitled, "upon application therefor," to 
an annual clothing allowance as specified by law.  Here, the 
veteran did not file an application until August 2002.  Thus, 
the claim must be denied.



	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 30 percent for dermatitis prior to 
August 30, 2002, is denied.

A rating in excess of 60 percent for dermatitis from August 
30, 2002 is denied.

An initial evaluation of 30 percent for a right shoulder 
disability is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.  

An effective date for an award of service connection for a 
right shoulder disability prior to May 13, 2002, is denied.

An effective date for an award of a clothing allowance prior 
to August 1, 2002, is denied.


REMAND

The veteran also asserts that service connection is warranted 
for a musculoskeletal disability; vision problems; ear, nose 
and throat disabilities; and a genitourinary disorder, all to 
include as secondary to in-service chemical exposure.  The 
veteran argues that he was exposed to pesticides, solvents, 
insect repellant, gas, tile cleaners and floor strippers to 
clean barracks, and that such exposure resulted in his 
claimed disabilities.  

In November 2002, I.F., M.D., noted that the veteran 
described the above history of exposure to chemicals.  The 
veteran also related that, beginning in the 1960's, he 
developed a number of symptoms, including neurogenic bladder 
and chronic nasal congestion.  It was also noted that the 
veteran had been diagnosed by another private physician with 
myopic astigmatism and symptomatic dry eye syndrome.  Dr. F. 
commented that it was very possible that the veteran 
developed chronic eczema from exposure to a variety of 
chemicals in service, and that some of his symptoms might be 
related to the use of Diamthazole.  

In a September 2005 statement, B.S., M.D., reported that she 
had reviewed the veteran's military and other medical 
records.  She concluded that it was clear that he developed 
dermatitis in service and that there was a nexus between 
dermatitis and his present medical conditions.  She stated 
that the chemicals, toxins and dental amalgam that caused 
dermatitis, and medication used to treat dermatitis, were 
associated with neurotoxicity that can cause neurogenic 
bladder, chronic pharyngitis, chronic sinusitis, dry eye 
syndrome and double vision.  

In light of the above, the Board finds that a VA examination 
is necessary to obtain an opinion as to the relationship of 
any current claimed condition to service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

In addition, the October 2007 rating decision denied service 
connection for ganglia of both wrists, and disabilities of 
both elbows, both arms, the cervical spine, the left shoulder 
and the gums and tongue, as well as arthritis of both wrists 
and hands.  The veteran has filed a notice of disagreement 
with the denial of those issues, although it does not appear 
that a statement of the case has been issued.  Accordingly, 
the Board is required to remand this issue to the RO/AMC for 
the issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  After the RO has issued the 
statement of the case, the claim should be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature of his musculoskeletal; 
visual; ear, nose and throat; and 
genitourinary disabilities, and whether 
any chronic disabilities found are 
related to service.  All necessary tests 
should be performed and the results 
reported in detail.  The examiners are 
requested to furnish an opinion regarding 
whether it is more likely, less likely, 
or at least as likely as not that the 
veteran has the claimed disabilities and, 
if so, whether they are related to 
service, to include exposure to chemicals 
therein (as opposed to pre or post 
service chemical exposure or other 
factors).  The rationale for any opinion 
should be set forth.  If a favorable 
opinion is provided, the examiner should 
include a discussion of the specific 
chemical believed to have caused such 
disability.  The claims folder should be 
made available to and reviewed by the 
examiners in conjunction with the 
examination.  

2.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

3.  If not already accomplished, issue of 
a statement of the case on the issues of 
service connection for ganglia of both 
wrists, bilateral elbow problems, 
bilateral arm problems, cervical spine 
condition, left shoulder calcific 
tendonitis, bilateral wrist and hand 
arthritis, and problems with gums and 
tongue, so that the veteran may have the 
opportunity to complete an appeal on this 
issue (if he so desires) by filing a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


